UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-KSB (Mark One) ý ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year ended December31, 2007 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year ended December31, 2007 Commission File No.000-49723 Money Centers of America, Inc. (Name of small business issuer in its charter) DELAWARE 23-2929364 (State orother jurisdiction of incorporation or organization) (IRS Employer Identification No.) 700 South Henderson Road Suite King of Prussia, PA 19406 (Address of principal executive offices, Zip Code) (610) 354-8888 (Issuer's telephone number) Section registered under Section 12(b) of the Exchange Act:None. Securities registered under Section12(g) of the Exchange Act: Name of Each Exchange on Which Registered: Common Stock, par value $.01 per share None Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.¨ Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filings requirements for the past 90 days.Yesý No¨ Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-KSB or any amendment to this Form 10-KSB.ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ No ý The registrant's revenues for the most recent fiscal year were $8,694,549. The aggregate market value of the voting common stock held by non-affiliates of the issuer as of March 31, 2008 was approximately $3,504,535 (based on the average closing bid and asked prices of the registrant's common stock in the over-the-counter market as of March 31, 2007. As of
